Citation Nr: 0936706	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for degenerative disk 
disease, cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 
1992.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah. In April 2009, the Veteran testified 
during a hearing at the RO before the undersigned Veterans 
Law Judge of the Board, and a transcript of the proceeding is 
of record. 


FINDING OF FACT

Degenerative disk disease of the cervical spine was not 
incurred during service. 


CONCLUSION OF LAW

The criteria for service connection for degenerative disk 
disease, cervical spine    are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or 
filed after May 30, 2008 removed the requirement that VA 
specifically request the claimant to provide any evidence in 
his or her possession that pertains to the claim. 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through May 2007 VCAA notice 
correspondence. The November 2008 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
entitlement to service connection. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). While there is no indication of 
notification concerning both the disability rating and 
effective date elements of a pending claim for benefits 
consistent with the holding in the Dingess/Hartman decision, 
as the underlying claim for service connection is being 
denied on the merits, the absence of notice on this subject 
has had no prejudicial effect upon adjudicating the appeal. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced).
The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance,                  the VCAA notice preceded 
issuance of the rating decision on appeal, and thus met the 
standard for timely notice.  

The RO/AMC has taken appropriate action to comply with the 
duty to assist          the Veteran through obtaining service 
treatment records (STRs) and records of VA outpatient 
treatment, and arranging for the Veteran to undergo a VA 
Compensation and Pension examination. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). In support of his claim, the Veteran 
has provided copies of his STRs, private medical records, and 
several lay statements. The Veteran testified during an April 
2009 Travel Board hearing.       The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service treatment history indicates a May 1987 
hospitalization following an incident in which the Veteran 
while riding his motorcycle was struck by another vehicle. 
There was memory loss for the accident. The Veteran had been 
admitted for observation secondary to the memory loss and 
repetitive statements.                 The Veteran's only 
complaint was of right shoulder pain. On examination the    
right shoulder was painful with some swelling and abrasions. 
There was no corresponding neck problem or apparent injury to 
the cervical spine. X-ray evaluation showed a displaced right 
glenoid process fracture with fragments.       The Veteran 
was discharged the next day. The discharge diagnosis was 
fractured right glenoid, and concussion. The recommended plan 
was bedrest with the right arm immobilized. 

On an August 1987 follow-up evaluation x-rays of the right 
arm were basically normal, except for the glenoid fracture 
that extended through the inferior lateral border of the 
scapula into the glenoid neck. It appeared to be healing with 
a callus. 


Following discharge from service a December 1992 VA 
Compensation and Pension examination of the joints resulted 
in a diagnosis of left knee, right shoulder and right ankle 
disabilities, all addressed in connection with the Veteran's 
residual injuries from the 1987 motorcycle accident. The 
report of a July 1999 VA examination indicates similar 
findings.

A December 1993 RO rating decision established service 
connection for a left knee disability, residuals of a right 
shoulder injury, and residuals of a right ankle injury.

A lay statement from a relative received in July 2007 
describes the circumstances of the accident during service 
and refers to severe neck, back and head injuries that had 
resulted in continuous pain in these areas. 

The June 2008 correspondence of Dr. C.S. indicates the 
Veteran's report that while on active duty status he was 
involved in a motorcycle accident resulting in a traumatic 
brain injury, right scapular fracture, and neck injury. 
According to the physician, the Veteran was now experiencing 
paresthesias of his 1st, 2nd and 3rd finger of his right hand 
and occasional similar involvement in the left hand. MRI 
imaging obtained in 2006 was consistent with osteoarthritic 
changes of the spine, most prominent at C5-C6 and L5. The 
physician's opinion was that the Veteran's presentation was 
consistent with degenerative changes of the cervical and 
lumbar spine. He indicated that the Veteran's motorcycle 
accident may have contributed traumatic change to the 
cervical and lumbar spine, accelerating some, but not all of 
the osteoarthritic changes that were evident. 

The Veteran underwent a VA orthopedic examination in December 
2008. The examiner reviewed the medical file. Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 
The Veteran reported that his neck had been painful some 
after the 1987 accident but not a significant problem, as his 
right shoulder was the main focus after the accident. He 
stated that after military separation in 1992 or 1993 he 
started having some stiffness and soreness of the neck. He 
described constant neck pain at the level of 1-2/10, with 
flare-ups to            7-8/10 a few times per week that 
could trigger headaches. On physical examination there was 
some tightness and tenderness of the upper trapezius muscle 
and none in the cervical spine. Range of motion was flexion 
to 35 degrees with pain at 30 degrees; extension to 25 
degrees; lateral rotation 20 degrees in both directions; and 
rotation 40 degrees in both directions. There was no change 
in range of motion on repetitive motion testing, or otherwise 
due to pain, weakness, or fatigue. The diagnosis was 
degenerative disc disease of the cervical spine.

The VA examiner expressed the opinion that it was less likely 
than not that cervical degenerative disk disease was caused 
by or a result of the motor vehicle accident in military 
service. The stated rationale observed initially that the 
injury in service was a significant one to have resulted in 
fracture of the scapula, and a concussion manifested by 
short-term memory loss and repetitive statements. However, no 
further mention was made of any continuing problems after the 
initial visit for the concussion, and there did not appear to 
be neck pain at the time of the injury.               A 
cervical spine x-ray was done, which would be routine in this 
situation, and was negative. In the examiner's view, one 
could say that with a fractured scapula even if the Veteran 
had a neck injury he might not notice because of the pain 
initially; however, in subsequent weeks, months and years 
there was nothing in the service medical records to indicate 
the Veteran had any sort of neck pain. 

The examiner further indicated that the Veteran had 
degenerative disk disease of the thoracic and lumbar spine 
and so basically had degenerative disk disease for his entire 
spine. Degenerative disk disease and arthritis could be 
posttraumatic but it also could be genetic or something an 
individual person was prone to getting. There was no 
allegation from the Veteran that his back or thoracic 
degenerative disk disease was from a specific injury in 
service. According to the examiner, some individuals were 
just unlucky enough to have the development of degenerative 
disk disease without any known trauma. 

The examiner then observed that the most difficult issue 
presented was that there were no neck symptoms or problems in 
STRs that occurred after injury and even up to a couple of 
years until discharge in 1992, and the Veteran complained of 
no neck problems at the 1992 VA Compensation and Pension 
examination. For the degenerative arthritis to have 
originated from the motorcycle accident one would expect him 
to have neck pain at the time of the injury and afterwards. 

The Board finds that the criteria for service connection are 
not met inasmuch as the competent and probative medical 
evidence is against concluding that degenerative disk disease 
of the cervical spine is due to the Veteran's service. The 
diagnosis of a current claimed disability, and possible 
precipitating injury having been noted here, there must 
further exist evidence of a causal nexus to service. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) ("A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); 38 C.F.R. § 3.303(d). See also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004). However, the most 
persuasive evidence of record weighs against such a causal 
nexus. 

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions and 
determine which to accept as the most persuasive. See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances). See also Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so 
doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 
12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In evaluating the probative weight of a medical opinion, VA 
will generally take into account factors such as the 
objective examination of the veteran, the knowledge and skill 
in analyzing the data, including that comprised in medical 
history, and the medical conclusion the physician reaches. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The 
opinion must further be considered as to the clinical data 
used to formulate the opinion, its rationale, or any other 
factors that would give it substance. Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (in addition to clearly considering direct 
service connection, a medical opinion must support its 
conclusion with an analysis that may be considered and 
weighed against contrary opinions). 
 
Other factors for assessing the probative value of a medical 
opinion are the medical expert's access to the claims file 
and the thoroughness and detail of the opinion. Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); Boggs v. West, 11 Vet. 
App. 334, 340 (1998). See also Bielby v. Brown, 7 Vet. App. 
260, 269 (1994) (medical opinion was of diminished 
evidentiary value when physician failed to review veteran's 
record before rendering an opinion).

Based upon its grounding in the objective record, and 
thorough rationale the Board is inclined to afford a 
substantial degree of probative weight to the December 2008 
VA examiner's opinion on the etiology of cervical spine 
degenerative disk disease.
The VA examiner accounted for the fact that at the time of 
the 1987 accident there was no treatment sought for neck 
problems, and a cervical spine x-ray was normal. Service 
treatment records did not disclose any subsequent evaluation 
for neck problems. Next, the examiner considered that the 
Veteran presently has degenerative disk disease of the entire 
spine, and does not claim that thoracic or lumbar spine disc 
problems are service-related, thereby suggesting a 
nonservice-related etiology for all of his back problems such 
as hereditary predisposition or other form of injury. The 
stated opinion further considered that VA examination in 1992 
and medical history for more than 10 years post-service was 
absent for any complaints of neck problems. This last 
observation essentially points out a lack of continuity of 
symptomatology from service discharge until the present, a 
key factor to establish a causal connection to service where 
not involving a clearly chronic illness from service. See 38 
C.F.R. § 3.303(b). See also Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (the elements of in-service incurrence of a 
disease or injury, and an association between that and a 
present diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology). 


Given that the preceding opinion is premised upon a 
comprehensive treatment history review, and analysis of 
apparent nonservice-related contributing factors, it should 
be found highly probative. In comparison, the June 2008 
private physician's opinion did not encompass the opportunity 
to review a service medical record devoid of any documented 
neck pain or injury. He considered the Veteran's self-
reported neck injury, which cannot be determinative given 
what contemporaneous service records clearly show to the 
contrary. The physician also expressed his opinion in terms 
of what may have occurred under the circumstances, and 
therefore represents the less definitive conclusion. See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of equivocal terms such as "may" or 
"may not" was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998). The December 2008 VA examiner's opinion is 
therefore accepted as the dispositive pronouncement on the 
issue of causation. 

In summary, the medical evidence on the balance rules out an 
attribution of cervical spine degenerative disk disease to 
service. The Board has further considered the assertions of 
the Veteran, but as he is a layperson he cannot provide a 
competent opinion on the matter of etiology, absent 
consistent medical evidence of record.          See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 
 
For these reasons, the Board is denying the claim for service 
connection for degenerative disk disease of the cervical 
spine. The preponderance of the evidence is unfavorable on 
the claim, and under these circumstances the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).








ORDER

Service connection for degenerative disk disease, cervical 
spine is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


